UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21955 Stewart Capital Mutual Funds (Exact name of registrant as specified in charter) 800 Philadelphia Street, Indiana, PA 15701 (Address of principal executive offices) (Zip code) Stewart Capital Mutual Funds, 800 Philadelphia Street, Indiana, PA 15701 (Name and address of agent for service) Registrant's telephone number, including area code: (724) 465-1443 Date of fiscal year end: December 31 Date of reporting period: July 1, 2010 - June 30, 2011 Item 1. Proxy Voting Record VOTE ACTIVITY REPORT Meeting Date: 07/01/2010 to 06/30/2011 Meeting Date Issuer Agenda Items CUSIP (Ticker) Meet Type Prop Type Vote Cast For/Agnst MRV Record Date Shares Voted 07-23-2010 FLEXTRONICS INTERNATIONAL LTD. Y2573F102(FLEX) Special Meeting 05-24-2010 Vote Date : 07-07-2010 A1a Election of Director: H. Raymond Bingham. Mgmt For For A1b Election of Director: Dr. Willy C. Shih. Mgmt For For A2 To approve the re-appointment of Deloitte & Touche LLP as Flextronics’s independent auditors for the 2011 fiscal year and to authorize the Board of Directors to fix its remuneration. Mgmt For For A3 To approve the general authorization for the directors of Flextronics to allot and issue ordinary shares. Mgmt For For A4 To approve the adoption of the Flextronics International Ltd. 2010 Equity Incentive Plan. Mgmt For For E1 To approve the renewal of the Share Purchase Mandate relating to acquisitions by Flextronics of its own issued ordinary shares. Mgmt For For 08-18-2010 SMUCKER (J.M.) COMPANY (THE) 832696405(SJM) Annual Meeting 06-23-2010 Vote Date : 08-06-2010 1a Election of Director to the class whose term of office will expire in 2013: Kathryn W. Dindo. Mgmt For For 1b Election of Director to the class whose term of office will expire in 2013: Richard K. Smucker. Mgmt For For 1c Election of Director to the class whose term of office will expire in 2013: William H. Steinbrink. Mgmt For For 1d Election of Director to the class whose term of office will expire in 2013: Paul Smucker Wagstaff. Mgmt For For 2 Ratification of appointment of Ernst & Young LLP as the Company’s Independent Registered Public Accounting Firm for the 2011 fiscal year. Mgmt For For 3 Approval of The J. M. Smucker Company 2010 Equity and Incentive Compensation Plan. Mgmt For For 09-28-2010 TRIUMPH GROUP, INC. 896818101(TGI) Annual Meeting 08-09-2010 Vote Date : 09-07-2010 1 Election of Directors Mgmt For For 2 Ratification of appointment of Ernst & Young LLP as Triumph's independent registered public accounting firm. Mgmt For For 10-27-2010 PERRIGO COMPANY 714290103(PRGO) Annual Meeting 09-03-2010 Vote Date : 09-30-2010 1 Election of Directors Mgmt Split Against 2 Ratification of appointment of Ernst & Young LLP as our independent registered public accounting firm for fiscal year 2011. Mgmt For For 11-03-2010 MEREDITH CORPORATION 589433101(MDP) Annual Meeting 09-20-2010 Vote Date : 10-06-2010 1 Election of Directors Mgmt Split Against 2 To ratify the appointment of KPMG LLP as the Company's independent registered public accounting firm for the year ending June 30, 2011. Mgmt For For 11-11-2010 WESTERN DIGITAL CORPORATION 958102105(WDC) Annual Meeting 09-16-2010 Vote Date : 10-19-2010 1a Election of Director: Peter D. Behrendt. Mgmt For For 1b Election of Director: Kathleen A. Cote. Mgmt For For 1c Election of Director: John F. Coyne. Mgmt For For 1d Election of Director: Henry T. DeNero. Mgmt For For 1e Election of Director: William L. Kimsey. Mgmt For For 1f Election of Director: Michael D. Lambert. Mgmt For For 1g Election of Director: Len J. Lauer. Mgmt For For 1h Election of Director: Matthew E. Massengill. Mgmt For For 1i Election of Director: Roger H. Moore. Mgmt For For 1j Election of Director: Thomas E. Pardun. Mgmt For For 1k Election of Director: Arif Shakeel. Mgmt For For 2 To ratify the appointment of KPMG LLP as the independent registered public accounting firm for Western Digital Corporation for the fiscal year ending July 1, 2011. Mgmt For For 11-19-2010 MICROS SYSTEMS, INC. 594901100(MCRS) Annual Meeting 09-27-2010 Vote Date : 11-01-2010 1 Election of Directors Mgmt Split Against 2 Proposal to ratify the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm of the Company for the 2011 fiscal year (Proposal 2). Mgmt For For 3 Proposal to amend the Company's 1991 Stock Option Plan to authorize the issuance of an additional 1,200,000 shares of Common Stock (Proposal 3). Mgmt For For 11-29-2010 NET 1 UEPS TECHNOLOGIES, INC. 64107N206(UEPS) Annual Meeting 10-15-2010 Vote Date : 11-04-2010 1 Election of Directors Mgmt Split Against 2 Proposal to ratify the selection of Deloitte & Touche (South Africa) as the independent registered public accounting firm for the Company for the fiscal year ending June 30, 2011. Mgmt For For 01-12-2011 SYNIVERSE HOLDINGS, INC. 87163F106(SVR) Special Meeting 12-10-2010 Vote Date : 01-03-2011 1 To adopt the Agreement and Plan of Merger, dated as of October 28, 2010, as it may be amended from time to time, by and among Syniverse Holdings, Inc., Buccaneer Holdings, Inc. and Buccaneer Merger Sub, Inc. Mgmt For For 2 To adjourn the special meeting, if necessary or appropriate, to solicit additional proxies if there are insufficient votes at the time of the special meeting to adopt the Agreement and Plan of Merger. Mgmt For For 02-10-2011 VARIAN MEDICAL SYSTEMS, INC. 92220P105(VAR) Annual Meeting 12-15-2010 Vote Date : 01-21-2011 1 Election of Directors Mgmt For For 2 To approve the compensation of the Varian Medical Systems, Inc. named executive officers as described in the Proxy Statement. Mgmt For For 3 To hold an advisory vote of stockholders on the compensation of the Varian Medical Systems, Inc. named executive officers at a frequency of: one, two or three years. Mgmt 1 Yr Against 4 To ratify the appointment of PricewaterhouseCoopers LLP as Varian Medical Systems, Inc.'s independent registered public accounting firm for fiscal year 2011. Mgmt For For 02-17-2011 MATTHEWS INTERNATIONAL CORPORATION 577128101(MATW) Annual Meeting 12-31-2010 Vote Date : 02-01-2011 1 Election of Directors Mgmt For For 2 To approve the adoption of the 2010 Incentive Compensation Plan. Mgmt For For 3 To ratify the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm to audit the records of the Company for the fiscal year ending September 30, 2011. Mgmt For For 4 To provide an advisory (non-binding) vote on the frequency of the advisory vote on executive compensation of the Company’s named executive officers. Mgmt For For 5 To provide an advisory (non-binding) vote on the frequency of the advisory vote on executive compensation. Mgmt 1 Yr For 04-20-2011 BARD (C.R.), INC. 067383109(BCR) Annual Meeting 02-28-2011 Vote Date : 04-12-2011 1 Election of Directors Mgmt For For 2 To ratify the appointment of KPMG LLP as independent registered public accounting firm for the year 2011. Mgmt For For 3 Say-on-Pay - An advisory vote on the approval of compensation of our named executive officers. Mgmt For For 4 Say-When-on-Pay - An advisory vote on the approval of the frequency of shareholder votes on compensation of our named executive officers. Mgmt 1 Yr For 5 To consider a shareholder proposal relating to sustainability reporting. Shldr For Against 6 To consider a shareholder proposal for the annual election of directors. Shldr For Against 04-20-2011 NORTHWEST BANCSHARES, INC./PA 667340103(NWBI) Annual Meeting 02-28-2011 Vote Date : 04-04-2011 1 Election of Directors Mgmt For For 2 Ratification of the appointment of KPMG LLP as the independent registered public accounting firm for the year ending December 31, 2011. Mgmt For For 3 An advisory, non-binding resolution to approve the executive compensation described in the proxy statement. Mgmt For For 4 An advisory, non-binding proposal with respect to the frequency that stockholders will vote on our executive compensation. Mgmt 1 Yr For 5 The approval of the Northwest Bancshares, Inc. 2011 Equity Incentive Plan. Mgmt For For 04-26-2011 FMC CORPORATION 302491303(FMC) Annual Meeting 03-01-2011 Vote Date : 04-20-2011 1a Election of Director to serve in Class I for a three-year term expiring in 2014 as set forth in the proxy statement: Edward J. Mooney. Mgmt For For 1b Election of Director to serve in Class I for a three-year term expiring in 2014 as set forth in the proxy statement: Enrique J. Sosa. Mgmt For For 1c Election of Director to serve in Class I for a three-year term expiring in 2014 as set forth in the proxy statement: Vincent R. Volpe, Jr. Mgmt For For 2 Ratification of the appointment of independent registered public accounting firm. Mgmt For For 3 Approval, by non-binding vote, of executive compensation. Mgmt For For 4 Recommendation, by non-binding vote, of the frequency of executive compensation votes. Mgmt 1 Yr For 04-26-2011 KIRBY CORPORATION 497266106(KEX) Annual Meeting 03-01-2011 Vote Date : 04-20-2011 Election of Director: David L. Lemmon. Mgmt For For Election of Director: George A. Peterkin, Jr. Mgmt For For Election of Director: Richard R. Stewart. Mgmt For For 2 Ratification of the selection of KPMG LLP as Kirby's independent registered public accounting firm for 2011. Mgmt For For 3 Advisory vote on the approval of the compensation of Kirby's named executive officers. Mgmt For For 4 Advisory vote on the frequency of advisory votes on executive compensation. Mgmt 1 Yr For 04-28-2011 SOUTHERN COPPER CORPORATION 84265V105(PCU) Annual Meeting 03-04-2011 Vote Date : 04-22-2011 1 Election of Directors Mgmt Split Against 2 Ratify the Audit Committee’s selection of Galaz, Yamazaki, Ruiz Urquiza, S.C., member firm of Deloitte Touche Tohmatsu Limited as independent accountants for 2011. Mgmt For For 3 Approve, by non-binding vote, executive compensation. Mgmt For For 4 Recommend, by non-binding vote, the frequency of the advisory vote on executive compensation. Mgmt 1 Yr For 04-28-2011 WEIS MARKETS, INC. 948849104(WMK) Annual Meeting 03-01-2011 Vote Date : 04-15-2011 1 Election of Directors Mgmt Split Against 2 Proposal to approve the appointment of Grant Thornton LLP as the independent registered public accounting firm of the corporation. Mgmt Against Against 3 Proposal to provide an advisory (non-binding) vote on executive compensation of the Company’s named executive officers. Mgmt Against Against 4 Proposal to provide an advisory (non-binding) vote on the frequency of the advisory vote on executive compensation. Mgmt 1 Yr Against 5 Shareholder Proposal requesting adoption of a policy providing that, whenever possible, only independent directors shall serve on the Compensation Committee. Shldr For Against 05-06-2011 MCDERMOTT INTERNATIONAL, INC. 580037109(MDR) Annual Meeting 03-07-2011 Vote Date : 05-03-2011 1 Election of Directors Mgmt For For 2 Advisory vote on executive compensation. Mgmt For For 3 Advisory vote to determine the frequency with which to hold advisory votes on executive compensation. Mgmt 1 Yr For 4 Approval of our Executive Incentive Compensation Plan for tax deductibility reasons. Mgmt For For 5 Ratification of appointment of McDermott's independent registered public accounting firm for the year ending December 31, 2011. Mgmt For For 05-06-2011 THOMPSON CREEK METALS COMPANY INC. 884768102(TC) Annual Meeting 03-21-2011 Vote Date : 04-18-2011 1 Election of Directors Mgmt For For 2 Appoint KPMG LLP as the Company's independent auditors from their engagement through the next annual meeting of shareholders and authorize the Company's directors to fix their remuneration. Mgmt For For 3 Advisory vote on the compensation of the Company's named executive officers. Mgmt Against Against 4 Advisory vote on the frequency of future advisory votes on the Company's named executive officer compensation. Mgmt 1 Yr For 05-10-2011 CUMMINS INC. 231021106(CMI) Annual Meeting 03-14-2011 Vote Date : 05-04-2011 1 Election of Director: Theodore M. Solso. Mgmt For For 2 Election of Director: N. Thomas Linebarger. Mgmt For For 3 Election of Director: William I. Miller. Mgmt For For 4 Election of Director: Alexis M. Herman. Mgmt For For 5 Election of Director: Georgia R. Nelson. Mgmt For For 6 Election of Director: Carl Ware. Mgmt For For 7 Election of Director: Robert K. Herdman. Mgmt For For 8 Election of Director: Robert J. Bernhard. Mgmt For For 9 Election of Director: Dr. Franklin R. Chang-Diaz. Mgmt For For 10 Election of Director: Stephen B. Dobbs. Mgmt For For 11 Advisory vote to approve the compensation of the named executive officers as disclosed in the proxy statement. Mgmt For For 12 Advisory vote on the frequency of the advisory vote to approve the compensation of the named executive officers. Mgmt 1 Yr For 13 Proposal to ratify the appointment of PricewaterhouseCoopers LLP as auditors for the year 2011. Mgmt For For 05-11-2011 CF INDUSTRIES HOLDINGS, INC. 125269100(CF) Annual Meeting 03-21-2011 Vote Date : 05-08-2011 1 Election of Directors Mgmt For For 2 Advisory vote on executive compensation. Mgmt For For 3 Advisory vote on the frequency of the advisory vote on executive compensation. Mgmt 1 Yr Against 4 Ratification of the selection of KPMG LLP as CF Industries Holdings, Inc.'s independent registered public accounting firm for 2011. Mgmt For For 5 Stockholder proposal regarding declassification of the board of directors, if properly presented at the meeting. Shldr For Against 05-12-2011 BABCOCK & WILCOX CO. 05615F102(BWC) Annual Meeting 03-14-2011 Vote Date : 04-25-2011 1 Election of Directors Mgmt For For 2 Advisory vote on executive compensation. Mgmt For For 3 Advisory vote on the frequency of the vote on executive compensation. Mgmt 1 Yr For 4 Approval of the Amended and Restated 2010 Long-Term Compensation Plan. Mgmt For For 5 Approval of the Amended and Restated Executive Incentive Compensation Plan. Mgmt For For 6 Ratification of Appointment of Independent Registered Public Accounting Firm for the year ending December 31, 2011. Mgmt For For 05-13-2011 ENERPLUS CORPORATION 292766102(ERF) Annual Meeting 03-25-2011 Vote Date : 05-08-2011 1 Election of Directors Mgmt For For 2 To appoint Deloitte & Touche LLP, Chartered Accountants, as auditors of the Corporation. Mgmt For For 05-17-2011 CARBO CERAMICS INC. 140781105(CRR) Annual Meeting 03-21-2011 Vote Date : 04-28-2011 1 Election of Directors Mgmt For For 2 Proposal to ratify the appointment of Ernst & Young LLP, certified public accountants, as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2011. Mgmt For For 3 Proposal to approve, by advisory vote, the compensation of the named executive officers. Mgmt For For 4 Proposal to recommend, by advisory vote, the frequency of future advisory votes on executive compensation. Mgmt 1 Yr For 05-25-2011 ONEOK, INC. 682680103(OKE) Annual Meeting 03-28-2011 Vote Date : 05-20-2011 Election of Director: James C. Day. Mgmt For For Election of Director: Julie H. Edwards. Mgmt For For Election of Director: William L. Ford. Mgmt For For Election of Director: John W. Gibson. Mgmt For For Election of Director: Bert H. Mackie. Mgmt For For Election of Director: Jim W. Mogg. Mgmt For For Election of Director: Pattye L. Moore. Mgmt For For Election of Director: Gary D. Parker. Mgmt For For Election of Director: Eduardo A. Rodriguez. Mgmt For For Election of Director: Gerald B. Smith. Mgmt For For Election of Director: David J. Tippeconnic. Mgmt For For 2 Ratification of the selection of PricewaterhouseCoopers LLP as the independent registered public accounting firm of ONEOK, Inc. for the year ending December 31, 2011. Mgmt For For 3 Advisory vote on executive compensation. Mgmt For For 4 Advisory vote on the frequency of holding the advisory vote on executive compensation. Mgmt 1 Yr For 05-25-2011 SKECHERS U.S.A., INC. 830566105(SKX) Annual Meeting 03-31-2011 Vote Date : 05-20-2011 1 Election of Directors Mgmt For For 2 Advisory Vote on Compensation of Named Executive Officers. Mgmt For For 3 Advisory Vote on Frequency of Vote on Compensation of Named Executive Officers. Mgmt 1 Yr Against 4 Re-Approval of the 2006 Annual Incentive Compensation Plan. Mgmt For For 06-01-2011 CATALYST HEALTH SOLUTIONS, INC. 14888B103(CHSI) Annual Meeting 04-04-2011 Vote Date : 05-12-2011 1 Election of Directors Mgmt For For 2 The ratification of the appointment of PricewaterhouseCoopers LLP as independent registered public accountants of Catalyst Health Solutions, Inc. for the fiscal year ending December 31, 2011. Mgmt For For 3 The approval, on an advisory basis, of the Company's named executive officers compensation as disclosed pursuant to Item 402 of Regulation S-K or any successor thereto (the "Say on Pay" Vote). Mgmt For For 4 The approval, on an advisory basis, of the Company's recommendation regarding the frequency of the "Say on Pay" Vote on a triennial basis. Mgmt 1 Yr For 06-01-2011 EMCOR GROUP, INC. 29084Q100(EME) Annual Meeting 04-06-2011 Vote Date : 05-13-2011 1 Election of Directors Mgmt For For 2 Approval by non-binding advisory vote of executive compensation. Mgmt For For 3 Non-binding advisory vote on the frequency of stockholder vote on executive compensation. Mgmt 1 Yr For 4 Ratification of the appointment of Ernst & Young LLP as independent auditors for 2011. Mgmt For For 06-14-2011 NICOR INC. 654086107(GAS) Annual Meeting 04-18-2011 Vote Date : 05-26-2011 1 Election of Directors Mgmt For For 2 Non-binding advisory vote to approve the compensation of Nicor’s named executive officers as disclosed in the accompanying proxy statement. Mgmt For For 3 Non-binding advisory vote on the frequency of a stockholder vote on the compensation of Nicor’s named executive officers. Mgmt 1 Yr For 4 Ratification of appointment of Deloitte & Touche LLP as Nicor’s independent registered public accounting firm for 2011. Mgmt For For 1 Approval of the Agreement and Plan of Merger, dated as of December 6, 2010, by and among AGL Resources Inc., Apollo Acquisition Corp., Ottawa Acquisition LLC and Nicor Inc. Mgmt For For 2 Approval of the adjournment of the special meeting, if necessary and appropriate. Mgmt For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Stewart Capital Mutual Funds By (Signature and Title) /s/ Malcolm E. Polley Malcolm E. Polley, Principal Executive Officer Date 8/2/11
